       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 1 of 10




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
4161 N. Thanksgiving Way, Suite 300
Lehi, UT 84043
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT,
                      IN AND FOR THE CENTRAL DISTRICT OF UTAH

PAMELA WHITNEY,                                              COMPLAINT

               Plaintiff,
vs.                                                      Case No. 2:18-CV-882
HARRISON INVESTMENTS, LC, A Utah                         Judge Clark Waddoups
Limited Liability Company, John Does I –
X, XYZ Corporations and/or Limited
Liability Companies I – X.

               Defendants.



       Plaintiff Pamela Whitney, by and through her attorney Matthew B. Crane of Ford &

Crane PLLC, hereby files complaint against Harrison Investments, LC, a Utah limited liability

company, John Does I – X, Corporations I – X and/or Limited Liability Companies I – X, and

alleges as follows:




                                               1
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 2 of 10




                                       INTRODUCTION


       1.      This action seeks redress against Defendants in the form of declaratory relief and

a permanent injunction to enjoin Defendants’ unlawful violation of Title III of the Americans

with Disabilities Act1 (the “ADA” or the “Act”), along with attorney’s fees and costs as allowed

by the Act2. Defendants maintain illegal architectural barriers to access on its premises and have

failed to make necessary modifications to allow persons with disabilities to fully enjoy the goods

and services offered to the general public as required by the ADA3.

       2.      On July 21, 1990, the United States Department of Justice issued design standards

to be implemented in the construction of new buildings (the “1991 Standard”). These

regulations are titled as the ADA Standards for Accessible Design and are codified at 28 C.F.R.

Part 36. Appendix A to Part 36 contains the ADA Accessibility Guidelines (referred to herein as

“ADAAG”), which are the technical requirements to which buildings constructed on or after

January 26, 1991 but before September 15, 2010 must adhere to in order to comply with the

ADA.

       3.      Even if the non-conforming barriers were constructed prior to 1990, places of

public accommodation must comply with the 1991 Standard if compliance is readily achievable.4




1
  42 U.S.C. §12181, et. seq.
2
  42 U.S.C. §12205.
3
  42 U.S.C. §12182(a).
4
  42 U.S.C. §12181(2)(A).


                                                 2
         Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 3 of 10




          4.     On September 15, 2010, the Department of Justice revised the ADA Standards for

Accessible Design and the ADAAG, which revisions are codified at 28 C.F.R. Part 36, subpart D

and Part 1191 (the “2010 Standard”). The 2010 Standard applies to buildings constructed or

altered in a relevant manner after March 15, 2012. Buildings constructed or altered on or after

September 15, 2010 but before March 15, 2012 must comply with either the 1991 or 2010

Standard.

          5.     Any site that has undergone relevant renovations since March 2012 must fully

comply with the 2010 Standard, rather than maintaining compliance with the 1991 Standard

alone.5

          6.     Title III of the ADA specifically governs barriers to access in places of public

accommodation operated by private entities such as Defendants.


                            PARTIES, JURISDICTION AND VENUE


          7.     Plaintiff Pamela Whitney is a citizen and resident of the State of Utah.

          8.     Plaintiff has been diagnosed with multiple sclerosis or “MS” which is an

unpredictable, disabling disease of the central nervous system.

          9.     As a result of MS, Plaintiff suffers from several common MS symptoms including

cognitive impairments, pain and weakness on right side of her body, numbness in her hands, feet

and legs, fatigue, burning and icy hot sensation on the bottom of her feet, tremors and



5
    28 C.F.R. 36.406(a).


                                                   3
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 4 of 10




uncontrollable shaking in her hands and legs, depression, difficulty with ambulation, nerve pain

on the bottom of her feet and on the right side of her face.

       10.      Plaintiff currently receives federal disability benefits.

       11.      Because of Plaintiff’s disability and impairments described above, she must use a

wheel chair for mobility.

       12.      Plaintiff has a permanent disability parking permit from the State of Utah.

       13.      Defendant Harrison Investments, LC (“Harrison Investments”) is a Utah limited

liability company that owns the property located at 384 S. State Street in Orem, Utah (the

“Premises”)6.

       14.      Defendant Harrison Investments leases commercial space on the Premises to

multiple businesses, including Gunnies.

       15.      The Premises is a “place of public accommodation” subject to the requirements of

Title III of the ADA.

       16.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331, §2201

and 42 U.S.C. §12188.

       17.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and (c) as Plaintiff’s

claims arose in this district and Defendants’ conduct business herein.

                                   FACTUAL ALLEGATIONS

       18.      Plaintiff incorporates the foregoing paragraphs herein.

6
 The Premises is a shopping center that includes multiple addresses, including 396 S. State
Street—the Gunnies location.


                                                   4
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 5 of 10




       19.     Title III of the Americans with Disabilities Act expressly prohibits discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, privileges or

accommodations by any person that owns, leases or operates any place of public

accommodation.7

       20.     Under the ADA, failure to remove architectural barriers to access by disabled

persons, where readily achievable, constitutes discrimination.8

       21.     Plaintiff Pamela Whitney lives with a permanent disability and must use a

wheelchair for mobility.

       22.     Defendants own the Premises and/or lease space or operate a business located at

the Premises. Defendants offer goods and services to the general public and the Premises is a

place of public accommodation as defined by C.F.R. §36.104 and 42 U.S.C. §12181(7).

       23.     Plaintiff has visited the Premises and has encountered barriers to access, which

makes it impossible for her to fully enjoy the goods and services offered.

       24.     The architectural barriers to access on Defendants’ Premises include, but are not

limited to, the following:

       25.     Accessible parking spaces and their access aisles have surface areas with slopes

exceeding the 1:48/2.083% (2010) and 1:50/2% (1991) maximum allowed by ADAAG (with

slopes as great as 3.4%).9


7
  42 U.S.C. §12101.
8
  42 U.S.C. §12181(2)(A).
9
  1991 Standard §4.6.3; 2010 Standard §502.4.


                                                  5
      Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 6 of 10




       26.     The Premises has no access aisles as required by ADAAG.10

       27.     The main entrance at the Premises does not have a level landing/maneuvering

clearance that complies with the requirements of ADAAG (with slopes as great as 6.0%).11

       28.     The Premises has no van accessible space, access aisle or sign that meet the

requirements of ADAAG.12

       29.     Accessible spaces lack signs with the International Symbol of Accessibility as

required by ADAAG.13

       30.     The accessible route from accessible parking to the entrance crosses large gaps,

cracks and other barriers that violate rules against changes in level under ADAAG.14

       31.     Removal of the architectural barriers to access is readily achievable and could be

completed by Defendants without significant difficulty or expense by re-surfacing parking

spaces and assess aisle and replacing portions of the accessible route that have cross-slope

problems or changes in level.

       32.     No notice to Defendants is required under ADAAG as a result of Defendants’

failure to cure the violations contained herein during the many decades since ADAAG’s

adoption. Congress did not require disabled people to beg for access— the duty lies with the

property owner and business to comply with the law.


10
   1991 Standard §4.6.6; 2010 Standard §502.3.
11
   1991 Standard §§4.3.9, 4.8.4, 4.13.6; 2010 Standard §§303, 304.2, 404.2.4.4, 405.7.
12
   1991 Standard §§4.7.2, 4.7.5.; 2010 Standard §§406.2, 406.3, 406.4, 502.2, 502.3, 502.4.
13
   1991 Standard §4.6.4.; 2010 Standard §502.6.
14
   1991 Standard §4.3; 2010 Standard §303.


                                                 6
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 7 of 10




        33.     Plaintiff has visited the Premises to purchase clothing and other items and has

encountered the barriers described in this Complaint. Plaintiff plans to return to the Premises and

will continue to encounter the barriers described in this Complaint if they are not remedied.

        34.     The barriers to access on the Premises exclude persons with disabilities such as

Plaintiff from full and equal enjoyment of the goods, services, privileges and accommodations

offered by Defendants.

        35.     As a result of Defendants’ unlawful architecture and failure to remedy, Plaintiff

and other disabled persons are subject to ongoing discrimination due to their disability, as well as

embarrassment, distress, indignity and limitations to their personal freedom.

        36.     Plaintiff’s knowledge of the barriers described in this Complaint deterred

Plaintiff’s access to, or full use and enjoyment of the Premises.

        37.     Plaintiff believes that the Premises has additional architectural barriers on the

interior of the Premises that violate ADAAG and which would require additional inspection and

access to the interior of the Premises, which barriers include but are not limited to problems with

service counters and bathroom facilities and changes in level. Plaintiff lacks the technical

experience and ability to use measuring instruments herself and did not want to disrupt the

business operations at the Premises by having her counsel do so without permission from the

Defendants and so only exterior measurements were performed at the Premises that would not

alarm or interfere with other patrons of the Premises. Plaintiff experienced difficulty with the

areas described in this paragraph and therefore has a reasonable belief that they include

architectural barriers.

                                                  7
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 8 of 10




                                  FIRST CAUSE OF ACTION
                         Injunction for Violation of Title III of the ADA

          38.   Plaintiff incorporates the foregoing paragraphs herein.

          39.   Title III of the Americans with Disabilities Act expressly prohibits discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, privileges or

accommodations by any person owns, leases or operates any place of public accommodations.15

          40.   Defendants own, lease and/or operate a place of public accommodation and are

subject to the requirements of Title III of the ADA16.

          41.   Under the ADA, failure to remove architectural barriers to access by disabled

persons, where readily achievable, constitutes discrimination.17

          42.   The Department of Justice defined “readily achievable” as meaning “easily

accomplishable and able to be carried out without much difficulty or expense”18.

          43.   Defendants have engaged in discriminatory practices by: 1) failing to construct

their facility in a way that is readily accessible to persons with disabilities, 2) failing to comply

with ADA guidelines when remodeling facilities, 3) failing to remove architectural barriers to

access, where removal is readily achievable and 4) operating their facility in a way which does

not allow disabled persons to fully and equally the goods and services provided to the general

public.


15
   42 U.S.C. §12101.
16
   28 C.F.R. §36.104; 42 U.S.C. §12181(7).
17
   42 U.S.C. §12181(2)(A).
18
   28 C.F.R. 6.304(a).


                                                   8
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 9 of 10




        44.    Defendants have continued their discriminatory practices against persons with

disabilities by refusing or otherwise failing to remove architectural barriers to access.

        45.    Because of Defendants’ unlawful conduct, Plaintiff and other disabled persons

have been subjected to discrimination by being unable to fully and equally access the goods,

services and facilities offered to the general public, to the fullest extent possible. Plaintiff and

other disabled persons continue to be irreparably harmed as the discrimination is ongoing.

        46.    Plaintiff is entitled to a permanent injunction requiring Defendants to correct each

violation of the ADA identified herein pursuant to 42 U.S.C. §12188(a).

        47.    Plaintiff was required to retain counsel to pursue this action and is entitled to an

award of reasonable attorney’s fees and costs for bringing this suit, as specifically allowed by 42

U.S.C. §12205.

                                 SECOND CAUSE OF ACTION
                                     Declaratory Relief

        48.    Plaintiff incorporates the foregoing paragraphs herein.

        49.    Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §2201.

        50.    Plaintiff requests declaratory judgment: 1) declaring an actual controversy

between Plaintiff and Defendants with regard to each of Defendants’ violations of the ADA, and

2) specifying Plaintiff’s rights as a disabled person under the ADA as they pertain to Defendant’s

facility.




                                                   9
       Case 2:18-cv-00882-CW-BCW Document 2 Filed 11/08/18 Page 10 of 10




                                      PRAYER FOR RELIEF


        WHEREFORE, Plaintiff prays judgment against the Defendant as follows:

        A.     For a permanent injunction requiring Defendants to correct each violation of the

ADA identified herein pursuant to 42 U.S.C. §12188(a) within a reasonable time but, in no

event, greater than six (6) months;

        B.     For an order of the Court: 1) declaring that there is an actual controversy between

Plaintiff and Defendants with regard to each of Defendants’ violations of the ADA, and 2)

specifying Plaintiff’s rights as a disabled person under the ADA as they pertain to Defendants’

facility;

        C.     For an award of Plaintiff’s attorney’s fees and costs of bringing this suit as

authorized by the ADA at 42 U.S.C. §12205; and

        D.     For any and all other relief the Court deems just and equitable.


        DATED this 8th day of November, 2018


                                                      FORD & CRANE PLLC



                                                      /s/ Matthew B. Crane
                                                      Matthew B. Crane (UTB# 13909)
                                                      Attorney for Plaintiff




                                                 10
